Case 18-33646-thf       Doc 26      Filed 06/26/19     Entered 06/26/19 11:35:06     Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                              Western District of Kentucky

In the Matter of:                                      }
                                                       }       Case No. 18-33646
Barton E. Chittenden                                   }
Debra Chittenden-Morrow                                }       Chapter 13
                                                       }
Debtors                                                }


                          AMENDED ORDER OF CONFIRMATION

       This matter having come before the Court upon the Motion of the Debtors, and this Court

being otherwise sufficiently advised,

       IT IS HEREBY ORDERED the Debtors’ Motion is GRANTED, and the Order of

Confirmation entered on January 31, 2019, is hereby amended to increase the claim of Fifth

Third Bank, P.O. Box 9013, Addison, TX 75001, from the amount of $0.00 at 0% interest to the

amount of $133.76 at 0% interest.

       A copy of this Order is mailed to the Debtors, Counsel for Debtors, the Trustee, and to all

scheduled creditors and parties in interest.

Submitted by:

Julie Ann O’Bryan
Counsel for Debtor
O’Bryan Law Offices, PSC
1717 Alliant Ave. Ste. 17
Louisville, KY 40299
Phone: (502) 339-0222
Fax: (502) 339-0046                                  Dated: June 26, 2019
rebecca@obryanlawoffices.com
